  Case 21-60280         Doc 13      Filed 07/15/21 Entered 07/15/21 15:51:43                Desc Main
                                      Document     Page 1 of 2


                     IN THE UNITED STATES BANKRUPTCY COURT
                                                                                               EOD
                                                                                               07/15/2021
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

IN RE:                                §
                                      §
CORRY DAVIS MARKETING, INC. §                                     Case No. 21-60280
xx-xxx8498                            §
542 East Highway 64, Canton, TX 75103 §
                                      §
                      Debtor          §                           Chapter 11 - Subch. V

            NOTICE OF STATUS CONFERENCE BY VIRTUAL HEARING
                       PURSUANT TO 11 U.S.C. § 1188(a)

        Upon the election of the above-referenced Debtor, Corry Davis Marketing, Inc.

(“Debtor”), to proceed in this case under Subchapter V of Chapter 11 of the Bankruptcy

Code,

        IT IS THEREFORE ORDERED that a status conference shall be conducted via

virtual hearing on:

                         Tuesday, August 24, 2021 at 9:30 a.m.1

                  *** Virtual Hearing Link: https://bit.ly/3wGpfdV ***

        IT IS FURTHER ORDERED that the Debtor’s representatives, the Debtor’s

primary bankruptcy counsel, and the Subchapter V Trustee must appear at this status

conference.


        1
           The directives regarding the conduct of virtual hearings are located on Judge Searcy's webpage,
www.txeb.uscourts.gov/content/judgesearcy under the Virtual Hearings tab. As set forth therein, the
presentation of exhibits under LBR 9014(d) is altered to require each party seeking to introduce exhibits
to attach (separately) each of those designated exhibits to the exhibit list that is filed with the Court.
Attorneys are further reminded that they are responsible for the virtual appearance of any witness
sponsored by that attorney at the hearing and that any such witness must: (1) join the hearing as a separate
participant from the sponsoring attorney; (2) use a different camera and microphone (i.e. in a different
location) than the sponsoring attorney; and (3) be capable of accessing any exhibit needed for the
examination.
  Case 21-60280       Doc 13      Filed 07/15/21 Entered 07/15/21 15:51:43             Desc Main
                                    Document     Page 2 of 2


       IT IS FURTHER ORDERED that, on or before Tuesday, August 10, 2021, the

Debtor shall file the Consensual Reorganization Report required by § 1188(c)2 of the

Bankruptcy Code in which the Debtor shall address all issues relevant to its effort to

achieve a consensual plan of reorganization including, but not limited to:

       a.      the structure of its secured debt and its tax obligations;
       b.      the condition of its post-petition business operations and revenue stream;
       c.      anticipated administrative expenses, including any need to retain additional
               professional persons;
       d.      its compliance with the administrative regulations imposed by the United
               States Trustee, including the nature and adequacy of insurance coverage;
       e.      the existence of other unique issues that affect its ability to reorganize;
       f.      an outline of plan concepts and/or considerations, including the anticipated
               filing date of a proposed plan of reorganization.

       IT IS FURTHER ORDERED that the Debtor shall serve its Consensual

Reorganization Report on the date of filing upon the matrix of creditors as then

constituted by the Court.

       IT IS FURTHER ORDERED that any failure by the Debtor to comply with the

terms of this Order may constitute cause for the dismissal and/or conversion of this case.

                                     Signed on 07/15/2021




                                                                                           AT
                                    THE HONORABLE JOSHUA P. SEARCY
                                    UNITED STATES BANKRUPTCY JUDGE


       2
          This statement should be filed as a “Subchapter V Consensual Reorganization Report” — a
docket event available as a “miscellaneous” event under the “Bankruptcy” tab of the CM-ECF system.

                                                 -2-
